Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 9/4/20.  Claim(s) 3, 11-13, 26-33, and 35-38 are cancelled.  Claim(s) 39 is new.  Claim(s) 1, 2, 4-10, 14-25, 34, and 39 are pending.
Applicant's amendments, arguments and declaration with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
Claim 1 is allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 6/13/19 is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Muriel Liberto on 5/26/21.
Please replace the claims with those attached.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the prior art disclosed treatments for neurodegenerative diseases and uses of igmesine, the prior art does not specifically teach the use of igmesine to treat neurodegeneration.  As discussed in detail in the response and declaration, the instant inventor has discovered that igmesine is useful for neuroprotection, and, further, that it is useful at doses that were significantly below suggested doses for other uses (in some instances orders of magnitude lower), including in the treatment of depression.  This critical feature would not have been predictable based on what was known in the art at the time of filing.  Further, the instant inventors have discovered that igmesine provides super additive benefits when combined with additional active agents including cholinesterase inhibitors, nonsteroidal anti-inflammatory agents, monoamine oxidase B inhibitors, or lipid lowering agents, which would not have been predictable based on the disclosure of the prior art as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 3, 11-13, 26-33, and 35-38 are cancelled.  Claim(s) 1, 2, 4-10, 14-25, 34, and 39-41 are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627